DETAILED ACTION
	Applicant’s response, filed 18 April 2022 has been entered.
	Claim(s) 1-21 are currently pending.  
The objection(s) to claim(s) 2-19 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 
Rejection of claim(s) 2-5 and 7-9 under 35 U.S.C. §112(d) has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejections of claim(s) 1-6, and 9-21 under 35 U.S.C. §103 have been withdrawn in light of argument(s) contained in Applicant’s response.
Response to Arguments
Applicant’s arguments, summarized below with respect to claims 1-21 have been fully considered and are persuasive.  The previous rejection under 35 USC 103 has been withdrawn. 
Applicant asserts that in addition, Kronenberg fails to render obvious "a vehicle in the platoon immediately ahead of a following vehicle of said the platoon sending information to the following vehicle via wireless vehicle-to-vehicle communication, which information indicates the position and speed of a rear automatic coupling device of the vehicle immediately ahead; based at least on the position and speed indicated in the sent information, autonomously driving the following vehicle." The cited references fail to render at least this claim element obvious in the claimed combination.
Moreover, Kronenberg therefore also fails to disclose that the following vehicle automatically adjusts a front coupling device including said front coupling element so that the position of the front coupling element matches the position of the rear automatic coupling device as indicated in the sent information as recited in the claims. There is no rationale in Kronenberg to propose sending the position and speed of the rear coupling device to the following vehicle, and then to use this information for the automatic coupling procedure as recited in claim 1.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 7 and 8 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “a vehicle in the platoon immediately ahead of a following vehicle of said the platoon sending information to the following vehicle via wireless vehicle-to- vehicle communication, which information indicates the position and speed of a rear automatic coupling device of the vehicle immediately ahead” in claim 1, “a control unit adapted to estimate the position of the rear automatic coupling device while the vehicle is in motion; and communication means adapted to wirelessly send information indicating the estimated position and the speed of the rear automatic coupling device to a following vehicle” in claim 20, and “a control unit adapted to estimate the position of the front coupling element while the vehicle is in motion; communication means adapted to wirelessly receive information from a vehicle immediately ahead, which information indicates the position and speed of a rear automatic coupling device of the vehicle immediately ahead” in claim 21. Kronenberg (US 2010/0082179) appears to be the closest prior art. Dependent claims 2-19 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669